Citation Nr: 0309676	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability secondary to postoperative residuals of a total 
right knee arthroplasty.  

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from August 1966 
to April 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in pertinent part, denying entitlement to 
service connection for a left leg disability secondary to 
postoperative residuals of a total right knee arthroplasty, 
and denying entitlement to an increased rating for a low back 
disability. 


REMAND

In March 2002, the Board undertook additional development of 
the veteran's claims pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).  Since then, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that 38 C.F.R. § 19.9(a)(2) was invalid.  As such, the Board 
is not permitted to consider law not first considered by the 
RO when deciding a claim on appeal, and the Board is not 
permitted to consider evidence on appeal absent either 
initial consideration of that evidence by the RO or the 
appellant's initial waiver of that additional evidence prior 
to Board adjudication.  Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).  Accordingly, while the Board has already undertaken 
certain development of the veteran's claims, the claims must 
still be reviewed by the RO in light of additional evidence 
obtained, prior to adjudication by the Board.  This 
additional evidence includes treatment records of John 
Cassara, D.C., which were submitted by the veteran in 
November 2002, as well as a report of VA orthopedic 
examination in March 2003.  

The Board also notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran must be afforded notice of the 
provisions of the VCAA including as applicable to his case.  
The veteran must also be afforded specific notice of evidence 
that has been and will be obtained by VA, and that which he 
needs to obtain in furtherance of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   
 
The veteran was afforded notice of the VCAA by a letter 
issued by the RO in May 2001, and he was additionally 
provided notice of evidence to be considered in his claim and 
of applicable laws by a statement of the case issued in 
November 2001.  In that statement of the case the veteran was 
not specifically provided with the applicable law for a claim 
of secondary service connection.  Secondary service 
connection may be granted where the evidence shows that a 
chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) are 
satisfied.  The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that have been provided.  The 
veteran must also be afforded notice of what 
VA has done and will do, and what the veteran 
needs to do in furtherance of his claims, 
pursuant to Quartuccio.

2.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claims on the merits.  If 
the determinations remain adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




